Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 1 of 10

    
    

UNITED STATES DISTRICT COURT
for the |
5th Circuit of Southern Mississippi

  

JUN 17 2073

ARTHUR JOHNSTON

Merge DEPUTY §

 

 

COMPLAINT
I. The Parties to This Complaint 3. l4cev 422 CQwuk-FLB

A. The Plaintiff -
Zorri N. Rush
6912 Mount Vernon Rd
Eupora / Webster
MS 39744
662 753 1249
zorrirush@hotmail.com

B. The Defendants -
Budget Car and Truck Rental of Memphis
2921 Airways Blvd
Memphis, TN 38132
rona@budgetmemphis.com

Plaintiff, Zorri Rush, is before the court petitioning for an order to compel arbitration in
accordance with the United States Constitution that embodies the declaration of independence.
This document encouraging that,” when in the course of human events, it becomes necessary
for one people to dissolve the political bands which have connected them with another, and to
assume among the powers of the earth, the separate and equal station to which the Laws of
Nature and of Nature's God entitle them, a decent respect to the opinions of mankind requires
that they should declare the causes which impel them to the separation.”

In the petition before this court, the plaintiff asserts a violation of the United States Constitution
which reads in part “We hold these truths to be self-evident, that all men are created equal, that
they are endowed by their Creator with certain unalienable Rights, that among these are Life,
Liberty and the pursuit of Happiness. That to secure these rights, Governments are instituted
among Men, deriving their just powers from the consent of the governed.” The defendants in this
case are residents of a different state and in accordance with federal regulations such cases
can be filed in the U.S District courts in order to resolve such disputes.

28 USC JUDICIARY AND JUDICIAL PROCEDURE

PART IV-JURISDICTION AND VENUE

CHAPTER 85-DISTRICT COURTS; JURISDICTION

§1332. Diversity of citizenship; amount in controversy; costs
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 2 of 10

Therefore, the plaintiff's petition to the court observes the right of the district court to address
matters concerning violations of the constitutions arising fram congressional prescription for
such grievances. The complaint outlined against the defense will prove the actions in violations
of the laws written by Cangress have stripped the plaintiff of his canstitutional rights as listed
below. These rights consist of a loss of property resulting from negligence and intentional
discrimination while disregarding the laws protecting Americans. As Article 1 reads, no law
prohibits the plaintiff from seeking redress inthis matter. However, the subsequent laws require.
these issues be addressed to assure the rights of all citizens are preserved through an efficient
government of laws.

CONSTITUTION OF THE UNITED STATES OF AMERICA—1787 1
ARTICLE [M.}
ARTICLE [V.]
ARTICLE [XIV]
SECTION 1.

Subsequent to these constitutional provisions, the Northern District of Mississippi is the most
proper venue to proceed with a course of action to resolve such a dispute.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1390. Scope

Portions of this case involve interstate commerce and federal rules also stipulate the
proceedings for such matters be brought only in the court which referred the question or issue
which places jurisdiction in the Northern District for venue purposes.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1398. Interstate Commerce Commission's orders

However, the court may direct actions or proceedings be transferred if the current venue is
experiencing administrative allocations of duties that may affect the outcome of a trial. itis
common knowledge that the Northern District is tasked with relocating and restructuring several
divisions within the Northern District which would qualify this case for transfer if filed in the
Northern District.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1405. Creation or alteration of district or division
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 3 of 10

In addition to the construction and case allocation in the Northern District, the plaintiff has also
filed a judicial misconduct complaint of bias against the clerk and chief justice which employs
the Southern District as the nearest division to accept the case once an issue of bias has been
identified that may affect the outcome of the upcoming proceedings.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART !-ORGANIZATION OF COURTS

CHAPTER 5-DISTRICT COURTS

§144. Bias or prejudice of Judge

The Southern District is petitioned to receive this filing with these considerations as the plaintiff
seeks redress in these courts as a last resort to resolve these issues that have deprived
constitutional rights as outlined.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1406. Cure or waiver of defects

it. STATEMENT OF CLAIM

The plaintiff is a long time consumer of the plaintiff's brand in the service industry
discussed throughout this complaint. This case is especially important to the plaintiff
because the defendant's are utilizing a business model the plaintiff markets, this being
the franchise model. In this case, the defendant’s are only using the brand name of
Budget Car Rental when in reality it is locally owned and operated. The plaintiff learned
the details of the franchised relationship when attempting to resolve a complaint
involving the most recent purchase and the ensuing damages resulting from that
complaint.

A. CLAIM REFERABLE TO ARBITRATION

As a member of the major brand rewards program the plaintiff attempted to enroll online
to reserve a vehicle and was provided a list of the closest rental lots which included the
defendants. Due to availability the defendant's were chosen despite learning the
franchise would not accept the plaintiff rewards enrollment discounts. Ultimately, the
plaintiff discovered the entire service agreement with the franchise was different.
However the stipulations in the reservation did not suggest how broad.

15 USC COMMERCE AND TRADE

CHAPTER 1-MONOPOLIES AND COMBINATIONS IN RESTRAINT OF TRADE
§13. Discrimination in price, services, or facilities

(a) Price; selection of customers

(b) Burden of rebutting prima-facie case of discrimination
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 4 of 10

For example, the rewards program allows the consumer to bypass the check in with a
process they call fast break. It is for repeat consumers like the plaintiff; who used the
defendant's to travel to medical appointments and on business. When arriving to pick up
the car, the attendant spent several minutes confirming insurance and attempting to
upsell more insurance. After a hard no, the attendant reluctantly allowed the vehicle to
leave under the plaintiffs insurance and when the plaintiff was late returning the vehicle
charged more than $200 per day to the plaintiffs checking account:

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8403. Negative option marketing on the Internet

B. CLAIM REFERABLE TO ARBITRATION

Although, there is no way the plaintiff can prove the brand name is aware this can
happen, they are now aware this did happen. The plaintiff requires online communication
for health reasons and filed his complaint online as did he the reservation. It wasn’t until
the plaintiff contacted the brand that the complaint regarding the charges were
escalated. Prior to contacting the brand, the franchise insisted the plaintiff signed an
agreement to the charges and not to expect a review or refund. However, once learning
the relationship the plaintiff maintained with the brand, the franchise began attempting to
negotiate a refund in the terms that were understood by the plaintiff.

15 USC COMMERCE AND TRADE

Ch. 110: ONLINE SHOPPER PROTECTION

§8402. Prohibitions against certain unfair and deceptive Internet sales
practices

The old brand bait and switch is nothing new. Every franchise looks for ways to
capitalize off the brand and make the brand a personal goal at the franchise location.
However, a person shopping for fish would not expect ham in the bag when they got
home and a good faith sale would not provide one. Further details in this claim reveals
how deceptive and unfair these particular actions are and why US Congress saw fit to
prohibit them.

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8401. Findings; declaration of policy

C. CLAIM REFERABLE TO ARBITRATION

The goal of some franchise is to offer a product brand in a market that lends a local hand
to the community. There is a reasonable expectations that all franchisee would intently
offer the product or service for which the brand has become known. No one wha shops
at a fish market expects to get a ham. Nonetheless, the long time experience with the
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 5 of 10

defense brand was used in making the good faith determination that once verification of
an extension was made on the rental the matter regarding fees would be settled.
However, because the defendant's are a franchise, they chase to make repeated phone
calls threatening to charge the plaintiff additional fees once he fell ill during the trip and
rested at a hotel. After answering one of the calls it was confirmed an online extension
was performed and no additional charges would be added. However, the plaintiff
received a call from the bank regarding the repeated charges from the defense and the
plaintiff returned the car immediately to the nearest brand location for transport back to
the defendant's and returned to the hotel to rest again.

15 USC COMMERCE AND TRADE

Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE
PREVENTION

§6102. Telemarketing rules

This particular tactic is familiar to the plaintiff because he was simultaneously receiving
calls from his bank about each and every transaction while attempting to recover during
the trip in the hotel. The plaintiff made reservations for additional transportation and
extended his stay after the stress of attempting to manage the phone calls exacerbated
his medical conditions. The plaintiff informed all parties (the bank and the defendant's)
all marketing calls would be removed and any further communication must be done
online at a time most convenient to the plaintiff due to troubling health. At the time the
plaintiff had no way af knowing that each time the defendant's made the marketing call
included additional charges. Congress ensured commerce would be protected
consumers from these type egregious acts in collections but this was an excuse to
charge $200 per phone call.

15 USC COMMERCE AND TRADE

Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE
PREVENTION

§6101. Findings

D. CLAIM REFERABLE TO ARBITRATION

The defendant's did not clearly state their services were not regulated by the brand until
the plaintiff was on location ready to drive away in the vehicle reserved. The plaintiff's
long time relationship with the brand permitted a reasonable expectation for the
franchise to offer the same services. However, what ultimately happened was the
plaintiff was baited into using the customary service that worked for years into using a
water-downed substitute that makes profits by hiding the facts. The brand allows online
extensions at no cost. The franchise forced phone calls with no recourse for the online
extension made by the plaintiff. The brand charged one rate for late fees accompanied
by a phone call if no extension was made within 24-48 hours. The franchise began
charging late fees immediately at twice and sametimes double the rate of the brand.
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 6 of 10

15 USC COMMERCE AND TRADE
Ch. 39: FAIR PACKAGING AND LABELING PROGRAM
§1452. Unfair and deceptive packaging and labeling; scope of prohibition

The plaintiff had no reason to believe his long time relationship with the brand would be
put at such great risk by a franchise. However, the franchise is a separate entity and in
this case abused the prior relationship established with the American consumer for what
is a clear attempt to profit from name rather than service. The American consumer does
and should have a reasonable expectation that a franchise would consider that
relationship in a good faith effort to maintain a customer base. Congress addressed this
for simple reasons that multiply into big causes. If these defendant's are allowed to
proceed with such actions unchecked there creates a potential for a new comfort zone of
deception in commerce. if it does nat exist already.

15 COMMERCE AND TRADE
CHAPTER 39-FAIR PACKAGING AND LABELING PROGRAM
§1451. Congressional declaration of policy

E, CLAIM REFERABLE TO ARBITRATION

Furthermore, the willful and knowledgeable official action of charging the plaintiff late
fees after learning of an extension due to illness violates the Americans with Disabilities
Act.; The defendant's are not so small that the provision of an extension would not have
been reasonable. As stated, the plaintiff spoke with the staff and confirmed the
extension but also requested no additional calls. To continue charging the plaintiff after a
good faith effort to comply with the defense regarding the extension is a disgusting act.
The defendant's never claimed an extension at no cost would hurt it’s company in any
way: The extension was a reasonable accommodation denied.

42 USC THE PUBLIC HEALTH AND WELFARE

CHAPTER 126—EQUAL OPPORTUNITY FOR INDIVIDUALS WITH
DISABILITIES

§12182. Prohibition of discrimination by public accommodations

The plaintiff counted more than $500 in late fees after the car had been returned.
This happened after recovering for days in the hotel and returning home to review
bank account activity. Rather than create additional stress he spoke with his bank
about the incident and attempted to resolve internally. However, the bank
curlously closed the account due to overdraft and deesn’t permit the plaintiff to
view the activity. Nonetheless, these illegal actlons were greatly involved in the
banking accounts being closed and sent into overdraft. Car notes, insurance,

food all drained for greed. Thankfully Congress knew this could happen.
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 7 of 10

42 USC THE PUBLIC HEALTH AND WELFARE

CHAPTER 126-EQUAL OPPORTUNITY FOR INDIVIDUALS WITH
DISABILITIES

§12101. Findings and purpose

ill, RELIEF
After boeing instructed to send a partial refund directly to the plaintiff, the defense
claims to have written a check to the plaintiff and sent it to the bank. The plaintiff
never saw it. The bank claims to have received it and placed it in the closed bank
account. However, the plaintiff never endorsed a check from the defendant's and
has no proof of such activity from the defendant's or the bank. However, the
defendant’s claimed to have repaid the bank seme of the funds but refused to
communicate further after the supposed payment. Therefore the plaintiff filed suit.

A. CORRESPONDING WITH SECTION Ill STATEMENT OF CLAIM.

Franchise and online shopping are the new way of life for Commerce. We have our
American companies serving many countries now and have come to respect the power
of online marketing and the scams consumers face when choosing this avenue.
Americans also have a good faith expectation that brands are taking care to ensure strict
cohesiveness in the presentation of products on the markets avenues and prevent
franchises from taking advantage of consumers online. The defendant's used the online
brand to rope customers into high price fees and horrible service under the guise of a
well established name. The plaintiff intends to contribute to the policing of such matters
in restraint of commerce with this complaint that suggest this particular action deserves
review,

15 USC COMMERCE AND TRADE
CHAPTER 1-MONOPOLIES AND COMBINATIONS IN RESTRAINT OF TRADE
§15h. Applicability of parens patriae actions

B. CORRESPONDING WITH SECTION Ill STATEMENT OF CLAIN.

In anticipation of such complicated actions that threaten the American economy and
protected classes of American, Congress has also prescribed laws to ensure the
constitutional rights of all parties invaived in controversy of amaunts that exceed $75,000
have some form of recourse in the district courts. These laws provide for relief in several
forms which include compelling the parties to arbitration. Therefore, the plaintiff petition
is in support of a motion to compel such arbitration in the matters outlined in this
complaint between the parties.

9 USC ARBITRATION
CHAPTER 1-GENERAL PROVISIONS
§6. Application heard as motion
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 8 of 10

C. JURISDICTION REMEDY

The Southern District has been given the authority to use discretion in the creation of
remedies in cases of actual controversy within its jurisdiction. The subject matter and
complaint of bias in the Northern District give cause for the plaintiff to file for proceedings
in the South and pray the court finds this remedy for want of jurisdiction to expedite
adjudication.

28 USC Ch. 151: DECLARATORY JUDGMENTS
JUDICIARY AND JUDICIAL PROCEDURE
PART VI—PARTICULAR PROCEEDINGS

Ch. 151: DECLARATORY JUDGMENTS

§2201. Creation of remedy

D. FEDERAL QUESTION AND CONSTITUTIONAL DEPRIVATION REMEDY

In order to secure jurisdiction for the proceedings the federal rules of civil procedure are
available with tools that instruct courts on the management of cases involving multiple
claims. The defense has violated Titles 15, and 42 in actions that deprived the plaintiff of
his constitutional rights identified through several sections of the complaint. A judgement
on jurisdiction concerning multiple claims wouid settle this matter if the court were to
determine the Southern District will incorporate these claims.

FEDERAL RULE OF CIVIL PROCEDURE

TIFLE Vit. JUDGMENT

Rule 54. Judgment; Costs

(b) JUDGMENT ON MULTIPLE CLAIMS OR INVOLVING MULTIPLE PARTIES.

The court will be asked to use the powers granted by Congress and the United States
Constitution to enforce the laws that both protect the American economy and restore the
Aumaneé réspectful treatment of all Ariericans including thé plaintiff. As previously
stated, the protections in place have been ignored by the defense and the rules
prescribed by this court may continue to support the efforts of free markets with fair
business and sales practices.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART V-PROCEDURE

CHAPTER 131-RULES OF COURTS

§2071. Rule-making power generally

Additional rulés the court must employ for the prosecution of matters relating to title 15
vary accerding to chapter and violation. However, violations under these sections may
be filed in the U.S. district courts for relief if damages occur that either act to boycott,
coercion, or intimidation as in this complaint with the refusal to accept online extension in
lieu of making harassing phone calls and charging for them. This complaint utilizes the
civil litigation option presented by the United States Constitution.
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 9 of 10

15 USC COMMERCE AND TRADE
Ch. 39: FAIR PACKAGING AND LABELING PROGRAM
§1456. Enforcement

Violations of section 6102 of chapter 87 of title 15 prescribe remedies for actions by
private persons brought in U.S. District courts that may be used as a rulemaking guide
for these proceedings to ensure future compliance and examine the extent of damages
caused to the plaintiff in the experience.

15 USC COMMERCE AND TRADE

Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE
PREVENTION

§6104. Actions by private persons

Violations of section 8403 of chapter 110 of title 15 prescribe remedies for actions by
private persons brought in U.S. District courts that may be used as a rulemaking guide
for these proceedings to ensure future compliance and examine the extent of damages
caused to the plaintiff in the transaction in dispute as in telemarketing claims. These
also permit further action in violation of title 42

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8404. Enforcement by Federal Trade Commission

Violations of section 12182 of chapter 126 of title 42 prescribe remedies for enforcement
that consider civil penalties associated with the defense actions that provide clear and
convincing evidence of intent to use the plaintiff disability as a basis for obtaining profit
through deceptive means. In addition, once vehicle was returned and defense was
informed of plaintiff illness, the continued charges show a malicious will to cause harm to
the financial stability of the plaintiff in retaliation by any means available.

42 USC THE PUBLIC HEALTH AND WELFARE

CHAPTER 126—EQUAL OPPORTUNITY FOR INDIVIDUALS WITH
DISABILITIES

§12188. Enforcement

Therefore, the court is asked to compel arbitration in these proceedings in
accordance with rulemaking powers granted by Congress and the Constitution
and issue subpoenas for attendance and records previously mentioned. The
plaintiff does not anticipate a lengthy trial at the expense of the government based
on facts that can be easily proven through documentary evidence. The defense
has refused any further communication with the plaintiff and therefore ensured an
intent to continue to deprive constitutional rights available to all Americans. This
Case 3:19-cv-00422-CWR-FKB Document1 Filed 06/17/19 Page 10 of 10

action will begin the process of restoration and is supported by federal rules of
civil procedure.

FEDERAL RULE OF CIVIL PROCEDURE

Rule 37. Failure to Make Disclosures or to Cooperate in Discovery;
Sanctions

(a) MOTION FOR AN ORDER COMPELLING DISCLOSURE OR DISCOVERY.

Finally, the plaintiff prays the court accept the concepts laid out by the United States
Congress and the assurances found in the United States Constitution. The threats to a
protected class of vulnerable Americans arid our great economy that supports human
rights activities worldwide expose us as hypocrites rather than promoting fair and equal
treatment under the law. The plaintiff prays the court respect this is a last resort to
recover his constitutional rights after the violations of law outlined in this complaint
became the cause for what the plaintiff has characterized as theft related to the taking of
his personal financial information fer profit.

The plaintiff believes he is entitled to the relief mentioned throughout the complaint and
amended complaints and in closing reminds the court that honoring this petition is in the
best interest of the public and reasonable as restated below.

1.

2.

issue Summons ordering the defendants to appear before the court and answer
this complaint.

Order the defendants to submit a certified copy of the transcript and record,
including evidence regarding filing and processing of reservations, extensions
and payments including a visual copy of the supposed refund check.

Grant any further relief as may be just and proper under the circumstances of the
case.

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost af litigation; (2) is supported by existing law or by a nantfrivolaus argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable apportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11. | agree to provide the Clerk's Office with
any changes to my address where case-related papers may be served.

Date of signing:the 13th day of June, 2019

Signature of Plaintiff /siZorri N. Rush

Printed Name of Plaintiff Zorri N. Rush
